Mr. Justice Snyder
delivered the opinion of the court.
This appeal involves the sufficiency of the proof offered by the government to sustain a charge of illegal carrying of arms. The only defense was that the gun was seized while the defendant was in his, home. But the testimony showed that the defendant was in a room with a prostitute in a *456house of prostitution when he was apprehended with the gun in question. It is difficult to believe that the defendant is pressing seriously the contention that those facts bring him within the exception provided for guns kept in the home.
The judgment of the district court will be affirmed.
Mr. Justice De Jesús did not participate herein.